OetoN, J.
The only points made upon the demurrer by the appellant are, that the words “ composed, vtttered, wrote and sent ” do not sufficiently allege a publication of the libelous letter, and the statement, “ sent to N. Dunn & Company, in Milwaukee, Wisconsin (a commercial agency),” is no allegation that the letter was sent to a,ny person. The word “ utter,” according to Bouvier, means, 1. To “offer;” 2. To “ publish;” and according to Webster, it is used in the sense of “ publishing,” and “ putting in circulation.” It is not the technical word commonly and more properly used in pleading, in cases *405of libel; but is equivalent in meaning, and certain in common intendment to express tbe fact of publication. The word “ sent ” gives force to the allegation, and puts it beyond question as a sufficient statement of publication.
The other objection is simply frivolous.
By the Court. — The order of the circuit court is affirmed, with costs.